UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05740) Exact name of registrant as specified in charter:	Putnam Managed Municipal Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Managed Municipal Income Trust Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Terms and definitions 12 Other information for shareholders 13 Financial statements 14 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europes unresolved sovereign-debt troubles and Chinas efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnams portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Potential for income exempt from federal income tax Municipal bonds can help investors keep more of their investment income while also financing important public projects such as schools, roads, and hospitals. The bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities, and they offer income that is generally exempt from federal, state, and local income tax. Putnam Managed Municipal Income Trust has the flexibility to invest in municipal bonds issued by any state in the country. The bonds are backed by the issuing city or town or by revenues collected from usage fees, and have varying degrees of credit risk — the risk that the issuer would not be able to repay the bond. The fund also combines bonds of differing credit quality. In addition to investing in high-quality bonds, the fund’s managers allocate a portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the managers consider factors such as credit risk, interest-rate risk, and the risk that the bond will beprepaid. The managers are backed by Putnam’s fixed-income organization, where municipal bond analysts are grouped into sector teams and conduct ongoing research. Once a bond has been purchased, the managers continue to monitor developments that affect the bond market, the sector, and the issuer of the bond. The goal of this research and active management is to stay a step ahead of the industry and pinpoint opportunities forinvestors. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 10–11 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager How would you describe the environment in the municipal bond market during the semiannual period ended April 30, 2012? The past six months marked another solid period for municipal bonds. While this recent period was a volatile one for other asset classes, municipal bonds recorded comparatively steady gains, fueled in part by their attractive yields versus certain taxable bonds, particularly Treasuries. We continued to see a healthy demand from investors as well. In addition, January and February tend to be light issuance months on a seasonal basis, and although the issuance in the first quarter of 2012 was higher than it was one year ago, the new issue rate remains below the longer-term average for this time of year. Positive municipal bond market technicals have been supportive of municipal bond prices so far in 2012. Against this backdrop, tax-exempt bonds posted solid returns and outpaced the broad taxable bond market, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, I am pleased to report that the fund outperformed its benchmark, although it trailed the average return of its Lipper peer group. In 2011, defaults in the municipal bond market rose markedly versus 2010, although they remained low overall. What contributed to that increase? Prior to the fourth quarter of 2011, defaults in the municipal bond market had been This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 12. 5 trending lower since 2009, with the majority of defaults that did occur stemming from lower-rated or unrated securities, often in more speculative real-estate-backed sectors of the market. Late in 2011, however, we saw a significant increase in the default rate, driven in part by two high-profile events. The first was the bankruptcy filing of American Airlines. With $3.2 billion of par-value bonds in the municipal market, that event had a significant effect on default levels. The second was a default by Jefferson County, Alabama, a county whose fiscal struggles had captured headlines for a number of years. The county’s bonds had been trading at distressed levels for some time, and their eventual default in 2011 was well anticipated by the market. Overall, the default rate remained relatively low for all of last year, finishing well below 1%. Looking ahead, we believe defaults will continue to be in line with historical averages. That said, we believe it’s likely that certain cities or counties will continue to capture headlines in 2012, as a number of municipalities work to find their fiscal footing. What effect have recent policy developments had on the tax-exempt bond market? There continues to be a lot of discussion about tax reform. For example, in President Obama’s fiscal 2013 budget proposal, individuals and married couples earning more than $200,000 and $250,000, respectively, would only be able to exclude from federal taxes 28 cents of every dollar of municipal bond income earned. Meanwhile, Republicans in general and presumptive presidential nominee Mitt Romney in particular have been calling for a flatter rate on a broader tax base. Credit qualities are shown as a percentage of portfolio value as of 4/30/12. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 6 Income tax rates are only one factor among many, including the prevailing interest-rate environment, the strength of the equity markets, and the tax picture more broadly. We believe there will be a much broader discussion on tax reform in 2013. However, in our view, there are a number of issues that likely will need to be addressed even before then, and it remains to be seen whether Congress will act on the debt ceiling, the alternative minimum tax, and the Bush-era tax cuts, which are slated to expire at the end of the year. As always, we’re monitoring the situation closely. How did you position the portfolio during the past six months? We sought to benefit from improving fundamentals in the municipal bond market. While we believed that the budget challenges faced by many states were significant, we were confident that conditions would improve as long as the broad economy did not stall. Against this backdrop, we believed that essential service revenue bonds remained attractive, while we remained highly selective regarding the fund’s positioning in local general obligation bonds [G.O.s], which are securities issued at the city or county level. We believe that as the federal government looks to reduce transfer payments to the states — and as states, in turn, seek to close their deficits by reducing spending — these types of bonds are at risk for downgrades or other headline-driven price volatility. And unlike state general obligation bonds, local Top ten state allocations are shown as a percentage of the fund’s portfolio value as of 4/30/12. Investments in Puerto Rico represented 2.4% of portfolio value. Holdings will vary over time. State concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are inclusive of tender option bonds and exclusive of insured status and any interest accruals, and may differ from the summary information above. 7 G.O.s rely more on property tax revenue than on income or sales taxes. With real-estate prices still under pressure in many markets, property taxes have been slower to recover than other tax sources. From a credit perspective, we held an overweight position in Baa- and Ba-rated securities versus the fund’s benchmark. In terms of sectors, relative to the benchmark index, we favored higher education, utility, and health-care bonds, particularly those of larger, higher-quality hospitals and continuing-care retirement communities. Overall, this positioning generally helped the fund’s relative performance during the past six months. The fund lowered its distribution rate during the period. What led to that change? The fund did lower its distribution rate to 0.0389 from 0.0440. This change was primarily the result of declining interest rates in the municipal bond market. What is your outlook for the months ahead? Technical factors in the market have been positive — specifically, higher refunding activity and strong investor demand. That said, we believe that uncertainty remains. We believe that states will continue to face financial challenges as the economy struggles to find its footing. For the most part, however, we believe that the fiscal conditions of states and municipalities are showing signs of improvement: Tax receipts are beginning to improve, albeit slowly, and we believe defaults will remain relatively low. We remain focused on the economy and Congress’s plans to reduce the deficit. Higher federal income tax rates, a change in the tax status of municipal bonds, and significant cuts in state funding all would have consequences for the municipal bond market in our view. But for investors with longer time horizons, we believe that our actively managed approach remains a prudent way to This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Sector concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are exclusive of insured status and any interest accruals, and may differ from the summary information above. 8 diversify holdings and generate tax-exempt income in the municipal bond market. Thank you, Paul, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul M. Drury has a B.A. from Suffolk University. A CFA charterholder, Paul has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your fund’s portfolio managers are Susan A. McCormack, CFA, and Thalia Meehan, CFA. IN THE NEWS With the Bush-era tax cuts set to expire on December 31, 2012, municipal bond inves tors are taking note. President Obama has said that, if re-elected, he would not extend those tax cuts for households earning more than $250,000 per year ($200,000 per year for single taxpayers) and would seek to impose a minimum tax rate of 30% on taxpayers earning more than $1 million a year. If income tax rates in the United States rise, municipal bonds — the interest on which is exempt from federal and state taxes —could become more attractive, which may bolster current municipal bond prices. Meanwhile, Republican opponent Mitt Romney favors creating a broader tax base with lower, flatter rates. It is possible that income tax rate reductions may make municipal bonds less attractive relative to taxable alternatives. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 4/30/12 Lipper High Yield Municipal Debt Barclays Municipal Funds (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/24/89) 6.71% 6.31% 6.56% 5.79% 10 years 85.69 91.50 68.84 80.16 Annual average 6.38 6.71 5.38 6.01 5 years 32.85 37.78 31.31 25.84 Annual average 5.85 6.62 5.60 4.65 3 years 58.82 67.55 23.90 62.19 Annual average 16.67 18.77 7.40 17.42 1 year 19.78 20.33 11.36 21.21 6 months 9.89 6.47 5.50 10.70 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/12, there were 14, 14, 14, 13, 10, and 6 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 4/30/12 Distributions — common shares Number 6 Income 1 $0.239 Capital gains 2 — Total Series A Series C Distributions — preferred shares (245 shares) (1,980 shares) Income 1 $68.91 $35.32 Capital gains 2 — — Total Share value NAV Market price 10/31/11 $7.37 $7.50 4/30/12 7.85 7.74 Current yield (end of period) Current dividend rate 3 5.95% 6.03% Taxable equivalent 4 9.15% 9.28% 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 35% federal tax rate for 2012. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 NAV Market price Annual average Life of fund (since 2/24/89) 6.64% 6.29% 10 years 85.07 89.98 Annual average 6.35 6.63 5 years 30.40 38.37 Annual average 5.45 6.71 3 years 61.66 74.89 Annual average 17.36 20.48 1 year 19.12 19.51 6 months 7.72 6.87 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities and the net assets allocated to any outstanding preferred shares, divided by the number of outstanding common shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Other information for shareholders Important notice regarding share repurchase program In September 2011, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2011, up to 10% of the fund’s common shares outstanding as of October 7, 2011. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 13 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 14 The fund’s portfolio 4/30/12 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized COP Certificates of Participation NATL National Public Finance Guarantee Corp. FGIC Financial Guaranty Insurance Company Radian Insd. Radian Group Insured FHLMC Coll. Federal Home Loan Mortgage U.S. Govt. Coll. U.S. Government Collateralized Corporation Collateralized VRDN Variable Rate Demand Notes, which are FNMA Coll. Federal National Mortgage floating-rate securities with long-term maturities, Association Collateralized that carry coupons that reset every one or seven FRB Floating Rate Bonds: the rate shown is the current days. The rate shown is the current interest rate at the interest rate at the close of the reporting period close of the reporting period. MUNICIPAL BONDS AND NOTES (126.4%)* Rating** Principal amount Value Alabama (1.6%) Butler, Indl. Dev. Board Solid Waste Disp. Rev. Bonds (GA. Pacific Corp.), 5 3/4s, 9/1/28 A– $1,500,000 $1,528,935 Courtland, Indl. Dev. Board Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 11/1/13 BBB 1,500,000 1,583,250 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 6 3/4s, 2/1/29 Ba1 3,000,000 3,077,820 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 1,000,000 1,114,990 Arizona (4.4%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.) Ser. B, 5 7/8s, 3/1/33 Baa3 80,000 80,092 Ser. A, 5.85s, 3/1/28 Baa3 20,000 20,030 Ser. A, 4 1/2s, 3/1/30 Baa3 1,750,000 1,765,138 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A 7 5/8s, 12/1/29 BB–/P 1,800,000 1,855,080 7 1/4s, 12/1/19 BB–/P 1,000,000 1,031,250 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BBB+/P 410,000 456,838 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 2,000,000 2,043,800 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 2,200,000 2,597,430 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16), Ser. E, 5 3/4s, 6/1/34 Baa2 1,950,000 2,264,846 Phoenix, Indl. Dev. Auth. Ed. 144A Rev. Bonds (Career Success Schools), 7 1/8s, 1/1/45 BB+ 500,000 508,025 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 6 3/8s, 9/1/29 Baa3 500,000 510,650 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 1,140,000 1,065,296 15 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Arizona cont. Salt River Agricultural Impt. & Pwr. Dist. Rev. Bonds, Ser. A, 5s, 12/1/31 Aa1 $2,000,000 $2,345,620 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5 1/2s, 12/1/29 A3 2,000,000 2,200,000 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB–/P 1,000,000 1,037,870 Ser. A, 5 3/8s, 12/1/13 (Escrowed to maturity) BB–/P 269,000 281,864 Arkansas (0.4%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6s, 3/1/33 BBB–/P 840,000 895,919 Rogers, Rev. Bonds (Sales and Use Tax), 3 3/4s, 11/1/34 AA 850,000 885,896 California (12.7%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmnty.), 6s, 7/1/31 BBB+ 660,000 704,484 CA Edl. Fac. Auth. Rev. Bonds (U. of La Verne), Ser. A, 5s, 6/1/35 Baa2 500,000 502,810 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa2 1,105,000 1,123,918 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/8s, 6/1/30 Baa2 1,000,000 1,111,140 (Emerson College), 6s, 1/1/42 Baa1 1,000,000 1,140,820 CA Poll. Control Fin. Auth. Rev. Bonds (Pacific Gas & Electric Corp.), Class D, FGIC, 4 3/4s, 12/1/23 A3 2,500,000 2,681,424 CA Poll. Control Fin. Auth. Solid Waste Disp. FRB (Waste Management, Inc.), Ser. C, 5 1/8s, 11/1/23 BBB 2,150,000 2,309,486 CA Poll. Control Fin. Auth. Solid Waste Disp. 144A Rev. Bonds (Waste Management, Inc.), Ser. A-2, 5.4s, 4/1/25 BBB 1,760,000 1,873,696 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 5,000,000 6,126,800 5s, 4/1/42 A1 2,000,000 2,133,560 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 5/8s, 11/1/34 A2 5,595,000 6,581,510 (Dept. of Corrections), Ser. C, 5 1/4s, 6/1/28 (Prerefunded 12/1/13) A2 1,000,000 1,077,520 (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/32 A2 1,250,000 1,306,713 (Capital Projects), Ser. A, 5s, 4/1/29 A2 2,000,000 2,135,240 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB 3,950,000 3,951,383 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Thomas Jefferson School of Law), 144A Ser. A, 7 1/4s, 10/1/38 BB+ 560,000 605,405 (American Baptist Homes West), 144A 5 3/4s, 10/1/25 BBB 3,000,000 3,156,720 (U. CA Irvine E. Campus Apts. Phase 1), 5 3/8s, 5/15/38 Baa2 1,000,000 1,056,740 (U. CA Irvine E. Campus Apts. Phase 1), 5 1/8s, 5/15/31 Baa2 2,250,000 2,391,164 16 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value California cont. Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02 5.05s, 9/2/35 BB+/P $1,010,000 $959,490 5s, 9/2/30 BB+/P 245,000 242,087 Chula Vista, Cmnty. Fac. Dist. Special Tax Rev. Bonds (No. 06-1 Eastlake Woods Area), 6.1s, 9/1/21 BBB/P 1,000,000 1,017,030 (No. 07-1 Otay Ranch Village Eleven), 5.8s, 9/1/28 BB+/P 275,000 279,455 Foothill/Eastern Corridor Agcy. Rev. Bonds (CA Toll Road) 5.85s, 1/15/23 Baa3 500,000 511,975 5 3/4s, 1/15/40 Baa3 2,745,000 2,744,918 Irvine Pub. Fac. & Infrastructure Auth. Special Assmt., Ser. A, 4 1/4s, 9/2/24 BBB+ 500,000 515,435 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 750,000 922,320 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election 2006), Ser. A, 5 1/2s, 8/1/32 BBB/P 500,000 535,970 Orange Cnty., Cmnty. Fac. Dist. Special Tax Rev. Bonds (Ladera Ranch No. 02-1), Ser. A, 5.55s, 8/15/33 BBB–/P 900,000 901,179 Sacramento, Special Tax (North Natomas Cmnty. Fac.), Ser. 4-C, 6s, 9/1/33 BBB–/P 1,245,000 1,266,464 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, Ser. A, 5s, 5/1/30 A1 600,000 651,606 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South), Ser. D, 6 5/8s, 8/1/39 BBB 250,000 271,408 Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Rev. Bonds (Impt. Area No. 1), Ser. A, 5 1/4s, 9/1/26 BBB+ 1,645,000 1,782,358 Sunnyvale, Special Tax Rev. Bonds (Cmnty. Fac. Dist. No. 1), 7 3/4s, 8/1/32 B+/P 835,000 835,868 Thousand Oaks, Cmnty. Fac. Dist. Special Tax Rev. Bonds (Marketplace 94-1), zero %, 9/1/14 B–/P 1,240,000 1,059,754 Vernon, Elec. Syst. Rev. Bonds, Ser. A, 5 1/2s, 8/1/41 A– 250,000 258,890 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No. 98-1 Chapman Heights), 5 3/8s, 9/1/30 BBB+ 375,000 392,471 Colorado (2.6%) CO Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmntys.), Ser. A, 8 1/4s, 1/1/24 BB–/P 375,000 397,980 (Christian Living Cmnty.), 6 3/8s, 1/1/41 BB–/P 810,000 864,375 (Total Longterm Care National), Ser. A, 6 1/4s, 11/15/40 BBB–/F 300,000 321,906 (Evangelical Lutheran), Ser. A, 6 1/8s, 6/1/38 A3 2,045,000 2,110,541 (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 1,925,000 1,969,776 (Valley View Assn.), 5 1/4s, 5/15/42 BBB+ 3,495,000 3,555,148 CO Pub. Hwy. Auth. Rev. Bonds (E-470), Ser. C, 5 3/8s, 9/1/26 Baa2 500,000 540,165 17 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Colorado cont. E-ub. Hwy. Auth. Rev. Bonds, Ser. C1, NATL, 5 1/2s, 9/1/24 Baa2 $1,000,000 $1,084,520 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6s, 1/15/41 Baa3 750,000 824,220 Connecticut (0.4%) CT State Dev. Auth. 1st. Mtg. Gross Rev. Hlth. Care Rev. Bonds (Elim Street Park Baptist, Inc.), 5.85s, 12/1/33 BBB 650,000 653,361 Hamden, Fac. Rev. Bonds (Whitney Ctr.), Ser. A, 7 3/4s, 1/1/43 BB/P 1,050,000 1,103,550 Delaware (0.7%) DE St. Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 BBB+ 500,000 545,050 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 2,600,000 2,685,982 District of Columbia (1.6%) DC Rev. Bonds (Howard U.), Ser. A 6 1/2s, 10/1/41 A3 2,500,000 2,857,700 6 1/4s, 10/1/32 A3 1,000,000 1,145,430 DC Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, zero %, 6/15/46 B+/F 17,500,000 1,400,875 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (2nd Sr. Lien), Ser. B, zero %, 10/1/40 Baa1 10,000,000 1,859,400 Florida (6.1%) Double Branch Cmnty. Dev. Dist. Rev. Bonds, Ser. A, 6.7s, 5/1/34 BBB– 900,000 907,479 Escambia Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/26 BBB 2,000,000 2,000,660 Fishhawk, Cmnty. Dev. Dist. II Rev. Bonds Ser. B, 7.04s, 11/1/14 B–/P 10,000 10,045 Ser. A, 6 1/8s, 5/1/34 B–/P 425,000 440,394 FL Hsg. Fin. Corp. Rev. Bonds, Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 3/4s, 1/1/37 Aa1 670,000 702,167 Florida State Higher Edl. Fac. Rev. Bonds (U. of Tampa), Ser. A, 5s, 4/1/32 BBB+ 600,000 626,682 Halifax, Hosp. Med. Ctr. Rev. Bonds, Ser. A, 5 3/8s, 6/1/46 A– 4,380,000 4,491,645 Heritage Harbour Marketplace Cmnty., Dev. Dist. Special Assmt. Bonds, 5.6s, 5/1/36 B/P 360,000 313,438 Heritage Harbour, South Cmnty. Dev. Distr. Rev. Bonds, Ser. A, 6 1/2s, 5/1/34 BB+/P 440,000 446,719 Hillsborough Cnty., Indl. Dev. Auth. Poll. Control Mandatory Put Bonds(9/1/13) (Tampa Elec. Co.), Ser. B, 5.15s, 9/1/25 Baa1 400,000 421,452 Jacksonville, Econ. Dev. Comm. Hlth. Care Fac. Rev. Bonds (FL Proton Therapy Inst.), Ser. A, 6s, 9/1/17 BB–/P 450,000 510,539 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.3s, 5/1/37 Baa3 2,450,000 2,380,615 18 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Florida cont. Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F $840,000 $852,407 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Cypress Cove Hlth. Pk.), Ser. A, 6 3/8s, 10/1/25 B/P 1,000,000 858,180 (Shell Pt./Alliance Oblig. Group), 5 1/8s, 11/15/36 BB 1,075,000 987,205 (Shell Pt./Alliance Cmnty.), 5s, 11/15/22 BB 1,500,000 1,519,260 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), Ser. A 6.8s, 11/15/31 Baa3 270,000 273,221 6.7s, 11/15/19 Baa3 1,335,000 1,352,489 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 2,000,000 2,122,920 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B–/P 930,000 601,217 South Lake Hosp. Dist. (South Lake Hosp.), Ser. A, 6s, 4/1/29 Baa2 1,000,000 1,098,160 Tampa Bay, Cmnty. Dev. Dist. Special Assmt. Bonds (New Port), Ser. A, 5 7/8s, 5/1/38 (In default) † D/P 655,000 160,475 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds 6.55s, 5/1/27 (In default) † D/P 700,000 303,457 5.4s, 5/1/37 CCC/P 1,330,000 1,134,450 (Split Pine Cmnty. Dev. Dist.), Ser. A, 5 1/4s, 5/1/39 (In default) † D/P 1,790,000 776,251 Verandah, West Cmnty. Dev. Dist. Rev. Bonds (Cap. Impt.), Ser. A, 6 5/8s, 5/1/33 BB/P 435,000 437,205 Verano Ctr. Cmnty. Dev. Dist. Special Assmt. Bonds (Cmnty. Infrastructure), Ser. A, 5 3/8s, 5/1/37 B–/P 955,000 668,596 Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Dist. No. 8 Phase II), 6 1/8s, 5/1/39 BB-/P 485,000 519,935 Village Cmnty. Dev. Dist. No. 9 Special Assmt. Rev. Bonds, 5s, 5/1/22 B+/P 650,000 661,772 Georgia (2.8%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 2,500,000 2,921,050 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines), Ser. A, 8 3/4s, 6/1/29 CCC+ 2,000,000 2,393,220 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Escrowed to maturity) AA+ 1,520,000 1,756,192 Fulton Cnty., Res. Care Fac. Rev. Bonds (Canterbury Court), Class A, 6 1/8s, 2/15/34 BB/P 600,000 580,818 GA State Private College & U. Auth. Rev. Bonds (Mercer U.) Ser. C, 5 1/4s, 10/1/30 ∆ Baa2 750,000 793,763 Ser. A, 5s, 10/1/32 Baa2 1,000,000 1,024,860 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6 3/8s, 11/15/29 BBB+ 700,000 799,379 19 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Georgia cont. Marietta, Dev. Auth. Rev. Bonds (U. Fac. Life U., Inc.), Ser. PJ, 6 1/4s, 6/15/20 Ba3 $1,255,000 $1,292,084 Med. Ctr. Hosp. Auth. Rev. Bonds (Spring Harbor Green Island), 5 1/4s, 7/1/27 B+/P 575,000 551,172 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6 1/8s, 1/1/34 B–/P 600,000 618,162 Hawaii (1.1%) HI Dept. of Trans. Special Fac. Rev. Bonds (Continental Airlines, Inc.), 7s, 6/1/20 B 1,220,000 1,220,816 HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9s, 11/15/44 B/P 400,000 472,928 (Hawaiian Elec. Co. —] Subsidiary), 6 1/2s, 7/1/39 Baa1 3,000,000 3,438,690 Illinois (3.7%) Chicago, Special Assmt. Bonds (Lake Shore East), 6 3/4s, 12/1/32 BB/P 1,798,000 1,887,181 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing) 5 5/8s, 3/1/36 B/P 350,000 311,948 5.4s, 3/1/16 B/P 133,000 133,765 IL Fin. Auth. Rev. Bonds (Provena Hlth.), Ser. A, 7 3/4s, 8/15/34 Baa1 1,500,000 1,907,730 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB– 2,000,000 2,264,940 (IL Rush U. Med Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,075,000 1,281,088 (Navistar Intl. Recvy. Zone), 6 1/2s, 10/15/40 BB– 1,000,000 1,084,390 (Roosevelt U.), 6 1/4s, 4/1/29 Baa2 1,500,000 1,653,870 (Landing At Plymouth Place), Ser. A, 6s, 5/15/25 B+/P 200,000 181,174 (Three Crowns Pk. Plaza), Ser. A, 5 7/8s, 2/15/26 B+/P 1,000,000 1,009,500 (Landing At Plymouth Place), Ser. A, 5.35s, 5/15/15 B+/P 600,000 599,160 (American Wtr. Cap. Corp.), 5 1/4s, 10/1/39 BBB+ 1,575,000 1,627,621 IL Hlth. Fac. Auth. Rev. Bonds (Cmnty. Rehab. Providers Fac.), Ser. A, 7 7/8s, 7/1/20 CCC/P 120,246 87,927 (Elmhurst Memorial Hlth. Care), 5 5/8s, 1/1/28 Baa2 550,000 559,829 IL State G.O. Bonds, 5s, 3/1/34 A+ 750,000 793,523 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 1,050,000 1,194,794 Indiana (2.0%) IN State Fin. Auth. Edl. Fac. Rev. Bonds (Butler U.), Ser. B 5s, 2/1/32 BBB+ 1,000,000 1,047,870 5s, 2/1/29 BBB+ 1,000,000 1,058,450 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.1s, 1/15/17 Baa1 3,500,000 3,985,974 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa2 1,125,000 1,277,246 NATL, 5.6s, 11/1/16 Baa2 700,000 789,803 Ser. A, NATL, 5.6s, 11/1/16 Baa2 500,000 564,145 20 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Indiana cont. St. Joseph Cnty., Econ. Dev. Rev. Bonds (Holy Cross Village Notre Dame), Ser. A, 5 3/4s, 5/15/15 B/P $455,000 $474,752 Iowa (1.6%) IA Fin. Auth. Hlth. Care Fac. Rev. Bonds (Care Initiatives), Ser. A 5 1/4s, 7/1/17 BB+ 1,040,000 1,075,610 5s, 7/1/19 BB+ 2,750,000 2,776,537 5 1/2s, 7/1/25 BB+ 950,000 957,287 Orange Cnty., Hosp. Rev. Bonds, 5 1/2s, 9/1/27 BB–/P 1,230,000 1,229,901 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 1,250,000 1,025,937 Kansas (0.1%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village), 7 1/8s, 5/15/29 BB/P 500,000 530,405 Kentucky (0.9%) Christian Cnty., Assn. of Cnty. Leasing Trust VRDN, Ser. B, 0.24s, 8/1/37 VMIG1 1,250,000 1,250,000 KY Econ. Dev. Fin. Auth. Rev. Bonds (First Mtge.), Ser. IA, 8s, 1/1/29 B+/P 271,000 275,249 (Masonic Home Indpt. Living II), 7 1/4s, 5/15/41 BB–/P 500,000 535,170 (Masonic Home Indpt. Living II), 7s, 5/15/30 BB–/P 500,000 536,265 Louisville/Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/28 Baa3 500,000 542,025 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6 1/4s, 6/1/39 BBB+ 700,000 766,416 Louisiana (0.8%) Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.7s, 11/1/36 Baa2 750,000 727,695 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 01-B, 5 7/8s, 5/15/39 A3 2,700,000 2,711,178 Maine (0.8%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (ME Gen. Med. Ctr.), 7 1/2s, 7/1/32 Baa3 1,000,000 1,189,970 Rumford, Solid Waste Disp. Rev. Bonds (Boise Cascade Corp.), 6 7/8s, 10/1/26 B2 2,500,000 2,388,900 Maryland (1.5%) Baltimore Cnty., Rev. Bonds (Oak Crest Village, Inc. Fac.), Ser. A, 5s, 1/1/37 BBB+ 2,000,000 2,015,560 MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A 550,000 672,733 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (King Farm Presbyterian Cmnty.), Ser. A, 5 1/4s, 1/1/27 B/P 710,000 638,702 MD State Indl. Dev. Fin. Auth. Rev. Bonds (Synagro-Baltimore), Ser. A, 5 3/8s, 12/1/14 BBB+/F 1,000,000 1,050,340 21 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Maryland cont. MD State Indl. Dev. Fin. Auth. Econ. Dev. Rev. Bonds (Our Lady of Good Counsel School), Ser. A, 6s, 5/1/35 BB–/P $400,000 $410,660 Westminster, Econ. Dev. Rev. Bonds (Carroll Lutheran Village), Ser. A 6 1/4s, 5/1/34 BB/P 600,000 575,136 5 7/8s, 5/1/21 BB/P 1,600,000 1,581,872 Massachusetts (8.1%) Boston, Indl. Dev. Fin. Auth. Rev. Bonds (Springhouse, Inc.), 6s, 7/1/28 BB–/P 1,600,000 1,575,471 MA Dev. Fin. Agcy. Sr. Living Fac. 144A Rev. Bonds, Ser. B1, 7 1/4s, 6/1/16 BB–/P 2,000,000 2,000,040 MA Edl. Fin. Auth. Rev. Bonds, Ser. B, 5 1/2s, 1/1/23 AA 865,000 964,942 MA State Dev. Fin. Agcy. Rev. Bonds (Boston Biomedical Research), 5 3/4s, 2/1/29 Ba1 1,000,000 997,770 (First Mtge. — Orchard Cove), 5s, 10/1/19 BB/P 550,000 542,949 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/26 B–/P 275,400 241,044 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/39 B–/P 532,400 410,709 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 850,850 642,749 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 88,265 59,286 (Linden Ponds, Inc. Fac.), Ser. B, zero %, 11/15/56 B–/P 439,022 5,079 (New England Conservatory of Music), 5 1/4s, 7/1/38 Baa1 805,000 833,618 (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 690,000 799,275 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 1,700,000 1,773,831 MA State Dev. Fin. Agcy. Hlth. Care Fac. 144A Rev. Bonds (Adventcare), Ser. A, 6.65s, 10/15/28 B/P 1,050,000 1,077,363 MA State Dev. Fin. Agcy. Solid Waste Disp. Mandatory Put Bonds (5/1/19) (Dominion Energy Brayton 1), Ser. 1, 5 3/4s, 12/1/42 A– 1,050,000 1,241,132 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Baystate Med. Ctr.), Ser. F, 5.7s, 7/1/27 A+ 1,000,000 1,003,240 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 1,500,000 1,641,450 (Civic Investments, Inc.), Ser. A, U.S. Govt. Coll., 9s, 12/15/15 (Prerefunded 12/15/12) AAA/P 1,775,000 1,896,641 (Emerson Hosp.), Ser. E, Radian Insd., 5s, 8/15/25 BB/P 1,500,000 1,444,890 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 250,000 242,630 (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BB– 2,550,000 2,602,607 (Milford Regl. Med.), Ser. E, 5s, 7/15/22 Baa3 2,200,000 2,283,401 (Norwood Hosp.), Ser. C, 7s, 7/1/14 (Escrowed to maturity) BB/P 1,185,000 1,290,926 (Quincy Med. Ctr.), Ser. A, 6 1/4s, 1/15/28 (In default) † D/P 434,942 10,004 (Springfield College), 5 1/2s, 10/15/26 Baa1 1,500,000 1,633,605 (Springfield College), 5 1/2s, 10/15/31 Baa1 1,100,000 1,161,820 (Springfield College), 5 5/8s, 10/15/40 Baa1 450,000 475,029 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 950,000 1,041,428 (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 1,000,000 1,150,250 22 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Indl. Fin. Agcy. Rev. Bonds (1st Mtge. Berkshire Retirement), Ser. A, 6 5/8s, 7/1/16 BBB $1,560,000 $1,567,192 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 750,000 804,030 Metro. Boston Trans. Pkg. Corp. Rev. Bonds, 5s, 7/1/41 A1 1,500,000 1,602,165 (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 1,500,000 1,663,185 Michigan (5.2%) Detroit, G.O. Bonds (Cap. Impt.), Ser. A-1, 5s, 4/1/15 B 950,000 897,342 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA– 1,660,000 1,901,596 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 6s, 7/1/20 Ba1 1,035,000 1,055,597 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba3 395,000 395,344 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 2,000,000 2,275,500 (Henry Ford Hlth.), 5 3/4s, 11/15/39 A1 1,600,000 1,759,792 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 2,565,000 2,665,420 (Chelsea Cmnty. Hosp. Oblig.), 5s, 5/15/25 (Prerefunded 5/15/15) AA+ 755,000 853,973 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 A1 1,250,000 1,419,313 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 1,350,000 1,699,124 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/48 B– 4,000,000 3,150,680 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp.), 5 1/2s, 6/1/20 BBB 1,480,000 1,577,621 U. of MI VRDN (Hosp.), Ser. A, 0.23s, 12/1/37 VMIG1 1,500,000 1,500,000 Wayne Cnty., Arpt. Auth. Rev. Bonds, Ser. A, 5s, 12/1/21 A2 2,000,000 2,233,660 Minnesota (2.2%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/34 BBB– 3,000,000 3,267,750 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care), 5 3/8s, 10/1/26 B/P 700,000 700,357 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes), 6 1/8s, 10/1/39 BB/P 315,000 323,940 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/26 BBB– 750,000 792,038 Rochester, Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5 7/8s, 7/1/30 BBB/F 1,000,000 1,069,720 Sauk Rapids Hlth. Care & Hsg. Fac. Rev. Bonds (Good Shepherd Lutheran Home) 7 1/2s, 1/1/39 B+/P 500,000 518,790 6s, 1/1/34 B+/P 400,000 389,104 23 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Minnesota cont. St. Paul, Hsg. & Redev. Auth. Charter School Lease Rev. Bonds (Nova Classical Academy), Ser. A 6 5/8s, 9/1/42 BBB– $250,000 $263,035 6 3/8s, 9/1/31 BBB– 250,000 263,163 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 Ba1 1,350,000 1,380,929 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5s, 8/1/36 BBB+/P 1,125,000 1,073,239 Mississippi (1.3%) MS Bus. Fin. Corp. Poll. Control Rev. Bonds (Syst. Energy Resources, Inc.), 5.9s, 5/1/22 BBB 3,630,000 3,634,828 MS Home Corp. Rev. Bonds, Ser. B-2, GNMA Coll., FNMA Coll., 6.45s, 12/1/33 Aaa 505,000 530,806 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 BBB 1,600,000 1,799,680 Missouri (0.9%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5 1/2s, 6/1/16 A+ 1,000,000 1,040,070 Kansas City, Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (First Mtge. Bishop Spencer), Ser. A, 6 1/2s, 1/1/35 B/P 1,500,000 1,519,500 MO State Hsg. Dev. Comm. Rev. Bonds (Single Fam. Home Ownership Loan), Ser. A-1, GNMA Coll., FNMA Coll., 6 3/4s, 3/1/34 AA+ 190,000 192,088 St. Louis Arpt. Rev. Bonds (Lambert-St. Louis Intl.), Ser. A-1, 6 5/8s, 7/1/34 A– 1,000,000 1,160,640 Montana (0.2%) MT Fac. Fin. Auth. Rev. Bonds (Sr. Living St. John’s Lutheran), Ser. A, 6s, 5/15/25 B+/P 500,000 501,935 MT Fac. Fin. Auth. VRDN (Sisters of Charity of Leavenworth), Ser. A, 0.24s, 12/1/25 VMIG1 445,000 445,000 Nebraska (0.6%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 B2 1,500,000 1,656,705 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 1/2s, 1/1/30 A–/F 1,000,000 1,112,020 Nevada (2.2%) Clark Cnty., Impt. Dist. Special Assmt. Bonds (Summerlin No. 151), 5s, 8/1/16 BB–/P 985,000 914,986 (Summerlin No. 142), 6 3/8s, 8/1/23 BB/P 910,000 939,166 (Summerlin No. 151), 5s, 8/1/20 BB–/P 420,000 353,039 Clark Cnty., Indl. Dev. Rev. Bonds (Southwest Gas Corp.), Ser. C, AMBAC, 5.95s, 12/1/38 Baa1 5,000,000 5,060,750 Clark Cnty., Local Impt. Dist. Special Assmt. Bonds (No. 142), 6.1s, 8/1/18 BB/P 240,000 248,064 24 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Nevada cont. Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/18 BB+/P $365,000 $363,022 (No. T-18), 5s, 9/1/16 CCC/P 1,000,000 755,190 Las Vegas, Local Impt. Board Special Assmt. (Dist. No. 607), 5.9s, 6/1/18 BB/P 1,150,000 1,136,683 New Hampshire (2.0%) NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Huntington at Nashua), Ser. A, 6 7/8s, 5/1/33 BB–/P 600,000 606,720 (Kendal at Hanover), Ser. A, 5s, 10/1/18 BBB+ 1,875,000 2,009,475 (Rivermead), Ser. A, 6 5/8s, 7/1/31 BB+/P 1,320,000 1,389,709 (Rivermead), Ser. A, 6 7/8s, 7/1/41 BB+/P 2,000,000 2,134,820 NH Hlth. & Ed. Fac. Auth. VRDN (U. Syst. of NH), Ser. B, 0.24s, 7/1/33 VMIG1 1,000,000 1,000,000 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6s, 10/1/27 Baa1 1,700,000 1,893,086 New Jersey (6.3%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 2,150,000 2,163,782 NJ Econ. Dev. Auth. Rev. Bonds (Cigarette Tax), 5 3/4s, 6/15/29 (Prerefunded 6/15/14) Aaa 1,000,000 1,111,970 (First Mtge. Lions Gate), Ser. A, 5 7/8s, 1/1/37 B/P 430,000 419,843 (First Mtge. Presbyterian Home), Ser. A, 6 3/8s, 11/1/31 BB/P 500,000 478,790 (MSU Student Hsg. — Provident Group — Montclair LLC), 5 3/8s, 6/1/25 Baa3 2,000,000 2,202,660 (Newark Arpt. Marriott Hotel), 7s, 10/1/14 Ba1 2,400,000 2,407,368 (United Methodist Homes), Ser. A-1, 6 1/4s, 7/1/33 BB+ 1,000,000 1,020,030 5s, 6/15/26 Baa1 500,000 541,245 NJ Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 BB–/P 860,000 834,596 NJ Econ. Dev. Auth. Solid Waste Mandatory Put Bonds (6/1/14) (Disp. Waste Mgt.), 5.3s, 6/1/15 BBB 1,750,000 1,885,520 NJ Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7s, 10/1/39 A2 2,600,000 2,799,758 Ser. D, 4 7/8s, 11/1/29 A2 700,000 736,533 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (Atlantic City Med.), 5 3/4s, 7/1/25 A1 695,000 698,753 (Holy Name Hosp.), 5s, 7/1/36 Baa2 2,500,000 2,509,150 (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB– 2,250,000 2,577,465 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Baa3 2,000,000 2,219,020 (United Methodist Homes), Ser. A, 5 3/4s, 7/1/29 BB+ 2,250,000 2,249,978 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 1,450,000 1,574,947 25 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value New Mexico (1.6%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of NM San Juan), Ser. D, 5.9s, 6/1/40 Baa3 $500,000 $540,970 (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa3 4,500,000 4,579,380 (AZ Pub. Svc. Co.), Ser. B, 4.7s, 9/1/24 Baa2 2,000,000 2,195,060 New York (9.4%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, 6 3/4s, 7/1/28 B/P 600,000 633,774 Huntington, Hsg. Auth. Sr. Hsg. Fac. Rev. Bonds (Gurwin Jewish Sr. Residence), Ser. A, 6s, 5/1/29 B+/P 750,000 750,105 Ser. A, 6s, 5/1/39 B+/P 500,000 501,885 Livingston Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Nicholas H. Noyes Memorial Hosp.), 5 3/4s, 7/1/15 BB 1,610,000 1,611,143 Nassau Cnty., Indl. Dev. Agcy. Rev. Bonds (Keyspan-Glenwood), 5 1/4s, 6/1/27 A– 2,775,000 2,837,993 Niagara Cnty., Indl. Dev. Agcy. Mandatory Put Bonds (6/1/12) (Solid Waste Disp.), Ser. A, 5.45s, 11/15/12 Baa2 500,000 505,850 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (Airis JFK I, LLC), Ser. A, 5 1/2s, 7/1/28 BBB– 1,300,000 1,221,701 (American Airlines — JFK Intl. Arpt.), 7 1/2s, 8/1/16 (In default) † D/P 4,175,000 4,289,813 (British Airways PLC), 5 1/4s, 12/1/32 BB– 3,425,000 3,016,843 (Jetblue Airways Corp.), 5s, 5/15/20 B– 295,000 286,262 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. bonds 5s, 6/15/31 T AA+ 10,000,000 11,468,069 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 725,000 767,326 NY State Dorm. Auth. Rev. Bonds (Winthrop-U. Hosp. Assn.), Ser. A, 5 1/2s, 7/1/32 Baa1 900,000 912,456 Ser. C, 5s, 3/15/31 T AAA 5,000,000 5,754,954 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A3 3,800,000 3,809,462 Port Auth. NY & NJ Special Oblig. Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BB+/P 200,000 198,038 (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 1,000,000 1,128,490 Seneca Cnty., Indl. Dev. Agcy. Solid Waste Disp. 144A Mandatory Put Bonds (10/1/13) (IESI Corp.), 6 5/8s, 10/1/35 BB– 670,000 676,492 Suffolk Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Southampton Hosp. Assn.), Ser. A, 7 1/4s, 1/1/30 B–/P 1,250,000 1,250,913 Syracuse, Indl. Dev. Agcy. Rev. Bonds (1st Mtge. — Jewish Home), Ser. A, 7 3/8s, 3/1/21 B+/P 745,000 745,447 26 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value North Carolina (1.9%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6 3/4s, 1/1/24 A– $750,000 $919,650 NC Hsg. Fin. Agcy. FRB (Homeownership), Ser. 26-A, 5 1/2s, 1/1/38 Aa2 440,000 440,968 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Presbyterian Homes), 5.4s, 10/1/27 BB/P 2,000,000 2,032,020 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 1,110,000 1,152,014 NC Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6s, 4/1/38 BB/P 500,000 505,910 (First Mtge.), Ser. A-05, 5 1/2s, 10/1/35 BB+/P 1,730,000 1,681,128 (First Mtge.), Ser. A-05, 5 1/4s, 10/1/25 BB+/P 700,000 700,595 (Forest at Duke), 5 1/8s, 9/1/27 BBB+/F 1,000,000 1,040,300 Ohio (5.8%) American Muni. Pwr. — Ohio, Inc. Rev. Bonds (Prairie Street Energy Campus), Ser. A, 5 1/4s, 2/15/33 Aa3 5,000,000 5,481,700 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 7/8s, 6/1/30 B3 3,340,000 2,689,134 5 3/4s, 6/1/34 B3 3,500,000 2,725,415 5 1/8s, 6/1/24 B3 990,000 809,375 Cleveland, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 1/1/31 A– 400,000 425,504 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), 5 5/8s, 8/15/32 A– 2,825,000 2,862,573 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (Presbyterian Svcs.), Ser. A, 5 5/8s, 7/1/26 BBB 2,750,000 2,951,410 Hickory Chase, Cmnty. Auth. Infrastructure Impt. Rev. Bonds (Hickory Chase), 7s, 12/1/38 BB–/P 652,000 393,182 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 5 5/8s, 8/15/29 Baa1 1,530,000 1,622,320 Lorain Cnty., Port Auth. Recovery Zone Fac. Rev. Bonds (U.S. Steel Corp.), 6 3/4s, 12/1/40 BB 1,000,000 1,109,770 OH State Air Quality Dev. Auth. Rev. Bonds (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 1,300,000 1,488,045 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5s, 7/1/44 A1 800,000 839,280 (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 A2 2,000,000 2,174,560 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa3 500,000 617,695 Oklahoma (1.1%) OK Hsg. Fin. Agcy. Single Fam. Rev. Bonds (Homeownership Loan), Ser. B, 5.35s, 3/1/35 Aaa 1,395,000 1,475,533 Ser. C, GNMA Coll., FNMA Coll., 5.95s, 3/1/37 Aaa 1,260,000 1,349,662 Tulsa Cnty., Indl. Auth. Rev. Bonds (Sr. Living Cmnty. Montereau, Inc.), Ser. A 7 1/8s, 11/1/30 BB–/P 1,250,000 1,387,638 6 7/8s, 11/1/23 BB–/P 500,000 530,620 27 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Oregon (0.8%) Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza), 6 1/2s, 12/1/29 BB/P $3,000,000 $3,004,140 Warm Springs Reservation, Confederated Tribes 144A Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6 3/8s, 11/1/33 A3 700,000 748,720 Pennsylvania (6.5%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5 1/2s, 10/15/30 Baa3 1,000,000 1,060,960 Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (Hlth. Syst.-West PA), Ser. A, 5 3/8s, 11/15/40 B+ 2,905,000 2,430,875 Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (U.S. Steel Corp.), 6 3/4s, 11/1/24 BB 2,000,000 2,219,160 Bucks Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Ann’s Choice, Inc.), Ser. A 6 1/8s, 1/1/25 BB/P 1,160,000 1,171,809 5.3s, 1/1/14 BB/P 690,000 700,460 5.2s, 1/1/13 BB/P 1,000,000 1,006,200 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes Oblig.), Ser. A, 5.45s, 1/1/21 BBB+ 550,000 555,121 (Presbyterian Homes), Ser. A, 5.35s, 1/1/20 BBB+ 515,000 520,135 Delaware Cnty., Indl. Dev. Auth. Resource Recvy. Rev. Bonds, Ser. A, 6.1s, 7/1/13 Ba1 225,000 225,317 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A, 6 3/8s, 7/1/30 BB–/P 625,000 660,131 Lebanon Cnty., Hlth. Facs. Rev. Bonds (Pleasant View Retirement), Ser. A, 5.3s, 12/15/26 BB/P 1,800,000 1,794,456 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A, 5 3/4s, 7/1/39 BBB+ 3,000,000 3,206,370 Montgomery Cnty., Indl. Auth. Resource Recvy. Rev. Bonds (Whitemarsh Cont. Care), 6 1/4s, 2/1/35 B–/P 1,100,000 1,088,032 Northampton Cnty., Hosp. Auth. Mandatory Put Bonds (8/15/16) (Saint Luke’s Hosp.), Ser. C, 4 1/2s, 8/15/16 A3 1,500,000 1,631,280 PA Econ. Dev. Fin. Auth. Exempt Fac. Rev. Bonds (Allegheny Energy Supply Co.), 7s, 7/15/39 Baa3 2,000,000 2,285,920 PA State Econ. Dev. Fin. Auth. Resource Recvy. Rev. Bonds (Colver), Ser. F, AMBAC, 5s, 12/1/15 BBB– 1,650,000 1,682,934 PA State Higher Edl. Fac. Auth. Rev. Bonds (Shippensburg U.), 6 1/4s, 10/1/43 Baa3 500,000 544,090 (Edinboro U. Foundation), 5.8s, 7/1/30 Baa3 1,000,000 1,079,400 (Indiana U.), Ser. A, 5s, 7/1/41 BBB+ 500,000 512,385 Philadelphia, Auth. for Indl. Dev. Rev. Bonds (Master Charter School), 6s, 8/1/35 BBB+ 600,000 641,334 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5s, 8/1/30 BBB+ 1,000,000 1,055,200 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst.), 7 1/4s, 7/1/12 (In default) † D/P 2,707,789 271 Pittsburgh G.O. Bonds, Ser. B, 5s, 9/1/26 A1 1,000,000 1,116,160 28 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Pennsylvania cont. Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 $1,325,000 $1,386,626 Wilkes-Barre, Fin. Auth. Rev. Bonds (Wilkes U.), 5s, 3/1/22 BBB 560,000 598,528 Puerto Rico (3.0%) Cmnwlth. of PR, G.O. Bonds Ser. C, 6 1/2s, 7/1/40 Baa1 2,000,000 2,278,120 Ser. A, FGIC, 5 1/2s, 7/1/21 Baa1 1,000,000 1,125,490 (Pub. Impt.), Ser. A, NATL, 5 1/2s, 7/1/20 Baa1 1,000,000 1,127,250 (Pub. Impt.), Ser. E, 5 3/8s, 7/1/30 Baa1 3,000,000 3,128,700 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/44 Baa2 1,200,000 1,266,768 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. L, AMBAC, 5 1/4s, 7/1/38 Baa1 1,845,000 1,898,118 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Ba1 1,000,000 1,000,280 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, zero %, 8/1/30 A1 5,000,000 1,858,100 Rhode Island (0.3%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 6 1/8s, 6/1/32 BBB 1,490,000 1,496,556 South Carolina (0.8%) Georgetown Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/30 BBB 1,135,000 1,135,102 SC Hosp. Auth. Rev. Bonds (Med. U.), Ser. A, 6 1/2s, 8/15/32 (Prerefunded 8/15/12) AA+ 1,250,000 1,272,400 SC Jobs Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Palmetto Hlth.), Ser. C 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 890,000 951,107 U.S. Govt. Coll., 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 110,000 117,553 South Dakota (0.5%) SD Edl. Enhancement Funding Corp. SD Tobacco Rev. Bonds, Ser. B, 6 1/2s, 6/1/32 A3 2,000,000 2,028,840 Tennessee (0.6%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 1,450,000 1,632,932 Johnson City, Hlth. & Edl. Facs. Board Retirement Fac. Rev. Bonds (Appalachian Christian Village), Ser. A, 6 1/4s, 2/15/32 BB–/P 1,000,000 1,003,720 Texas (11.8%) Abilene, Hlth. Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement) Ser. A, 7s, 11/15/33 B+/P 600,000 552,618 5 7/8s, 11/15/18 B+/P 660,000 630,874 Ser. A, 5 7/8s, 11/15/18 B+/P 15,000 14,338 6s, 11/15/29 B+/P 1,124,000 950,353 29 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Texas cont. Brazos River, Auth. Poll. Control Rev. Bonds (TXU Energy Co., LLC), 5s, 3/1/41 Ca $1,500,000 $146,235 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 2,200,000 2,386,692 Gulf Coast, Waste Disp. Auth. Rev. Bonds, Ser. A, 6.1s, 8/1/24 BBB 450,000 455,364 Houston, Arpt. Syst. Rev. Bonds (Continental Airlines, Inc.), Ser. C, 5.7s, 7/15/29 B3 6,185,000 6,124,262 (Continental Airlines, Inc.), Ser. E, 6 3/4s, 7/1/29 B3 4,790,000 4,837,707 (Continental Airlines, Inc.), Ser. E, 7s, 7/1/29 B3 500,000 505,000 (Special Fac. — Continental Airlines, Inc.), Ser. E, 6 3/4s, 7/1/21 B3 1,600,000 1,616,064 Ser. A, 5s, 7/1/24 A 1,500,000 1,681,230 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A 6 3/8s, 8/15/44 BBB 1,100,000 1,220,307 6 1/4s, 8/15/39 BBB 1,975,000 2,186,166 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa3 3,500,000 3,621,134 Matagorda Cnty., Poll. Control Rev. Bonds (Cent Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa2 1,000,000 1,147,530 (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa2 1,250,000 1,259,300 North Texas Edl. Fin. Co. Rev. Bonds (Uplift Edl.), Ser. A, 5 1/4s, 12/1/47 BBB– 2,000,000 2,018,620 North TX, Tollway Auth. Rev. Bonds Ser. A, 6s, 1/1/25 A2 1,000,000 1,164,130 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 1,750,000 1,886,203 Sam Rayburn, Muni. Pwr. Agcy. Rev. Bonds, 6s, 10/1/21 Baa2 1,950,000 1,972,016 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/39 B+/P 4,000,000 4,330,040 (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– 1,900,000 1,943,851 (Air Force Village), 5 1/8s, 5/15/27 BBB/F 4,000,000 4,053,880 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A– 2,000,000 2,165,160 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 7 1/2s, 12/31/31 Baa2 2,000,000 2,416,720 (LBJ Infrastructure), 7s, 6/30/40 Baa3 1,500,000 1,751,355 TX State Dept. of Hsg. & Cmnty. Affairs Rev. Bonds, Ser. C, GNMA/FNMA Coll., 6.9s, 7/2/24 AA+ 450,000 477,090 Vermont (—%) VT Hsg. Fin. Agcy. Rev. Bonds (Single Fam.), Ser. 23, AGM, 5s, 5/1/34 Aa3 105,000 106,230 30 MUNICIPAL BONDS AND NOTES (126.4%)* cont. Rating** Principal amount Value Virginia (2.1%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5s, 1/1/24 B+/P $600,000 $617,280 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist), Ser. A, 6.7s, 6/1/27 BB+/P 295,000 295,425 (United Methodist), Ser. A, 6.7s, 6/1/27 (Prerefunded 6/1/12) BB+/P 105,000 105,516 (United Methodist), Ser. A, 6 1/2s, 6/1/22 BB+/P 565,000 565,927 (Westminster-Canterbury), 5s, 10/1/22 BBB 1,000,000 1,031,070 James Cnty., Indl. Dev. Auth. Rev. Bonds (Williamsburg), Ser. A, 6 1/8s, 3/1/32 BB–/P 1,500,000 1,500,030 Lynchburg, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury) 5s, 7/1/31 BB/P 1,250,000 1,264,075 4 7/8s, 7/1/21 BB/P 1,000,000 1,033,320 VA ST Small Bus. Fin. Auth. Rev. Bonds (Elizabeth River Crossings OPCO, LLC), 6s, 1/1/37 BBB– 900,000 979,182 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 1,700,000 2,074,986 Washington (3.2%) Skagit Cnty., Pub. Hosp. Rev. Bonds (Dist. No. 001), 5 3/4s, 12/1/35 Baa2 2,500,000 2,656,250 Tobacco Settlement Auth. of WA Rev. Bonds 6 5/8s, 6/1/32 Baa1 2,385,000 2,476,464 6 1/2s, 6/1/26 A3 455,000 473,182 WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5s, 6/1/28 T AA+ 5,000,000 5,831,345 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 5/8s, 10/1/40 Baa1 400,000 424,968 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 1,000,000 1,141,660 (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 Baa2 1,500,000 1,564,485 West Virginia (0.8%) Princeton, Hosp. Rev. Bonds (Cmnty. Hosp. Assn., Inc.), 6.1s, 5/1/29 BBB– 3,075,000 3,075,091 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B/P 735,000 751,045 Wisconsin (1.4%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds, U.S. Govt. Coll., 6 3/8s, 6/1/32 (Prerefunded 6/1/12) Aaa 3,500,000 3,516,870 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7 5/8s, 9/15/39 BB/P 1,150,000 1,295,533 (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,250,000 1,464,213 Total municipal bonds and notes (cost $536,149,546) 31 PREFERRED STOCKS (1.1%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-3, $4.95 2,000,000 $1,703,520 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A, 7.50% cum. pfd. 3,357,048 3,279,903 Total preferred stocks (cost $5,357,048) COMMON STOCKS (—%)* Shares Value Tembec, Inc. (Canada) † 1,750 $5,350 Total common stocks (cost $1,273,945) TOTAL INVESTMENTS Total investments (cost $542,780,539) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $451,604,206. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. † Non-income-producing security. ∆ Forward commitment, in part or in entirety (Note 1). T Underlying security in a tender option bond transaction. The security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $13,018,475 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 46.4% Utilities 20.8 Transportation 13.3 32 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,350 $— $— Total common stocks — — Municipal bonds and notes $— $570,902,257 $— Preferred stocks — 4,983,423 — Totals by level $— The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $542,780,539) $575,891,030 Cash 1,593,207 Interest and other receivables 9,766,967 Receivable for shares of the fund sold 561,915 Receivable for investments sold 1,971,766 Total assets LIABILITIES Distributions payable to preferred shareholders (Note 1) 5,834 Distributions payable to shareholders 2,801,334 Payable for purchases of delayed delivery securities (Notes 1) 788,160 Payable for compensation of Manager (Note 2) 770,629 Payable for investor servicing fees (Note 2) 18,682 Payable for custodian fees (Note 2) 4,054 Payable for Trustee compensation and expenses (Note 2) 152,548 Payable for administrative services (Note 2) 5,070 Preferred share remarketing agent fees 25,729 Payable for floating rate notes issued (Note 1) 10,035,894 Other accrued expenses 72,745 Total liabilities Series A remarketed preferred shares: (245 shares authorized and issued at $100,000 per share) (Note 4) 24,500,000 Series C remarketed preferred shares: (1,980 shares authorized and issued at $50,000 per share) (Note 4) 99,000,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $471,456,635 Distributions in excess of net investment income (Note 1) (1,008,152) Accumulated net realized loss on investments (51,954,768) Net unrealized appreciation of investments 33,110,491 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($451,604,206 divided by 57,563,846 shares) $7.85 The accompanying notes are an integral part of these financial statements. 34 Statement of operations Six months ended 4/30/12 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $1,514,280 Investor servicing fees (Note 2) 109,413 Custodian fees (Note 2) 5,503 Trustee compensation and expenses (Note 2) 19,909 Administrative services (Note 2) 8,385 Interest expense and fee expense (Note 2) 33,454 Preferred share remarketing agent fees 93,657 Other 170,481 Total expenses Expense reduction (Note 2) (537) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,544,119) Net unrealized appreciation of investments during the period 29,565,191 Net gain on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (1,401) From tax exempt net investment income (85,017) Net increase in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. 35 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $13,909,053 $29,242,868 Net realized loss on investments (2,544,119) (4,842,454) Net unrealized appreciation (depreciation) of investments 29,565,191 (8,169,592) Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (1,401) (346) From tax exempt net investment income (85,017) (237,674) Net increase in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS: (NOTE 1) From ordinary income Taxable net investment income (168,479) (30,748) From tax exempt net investment income (13,553,742) (30,288,181) Increase from issuance of common shares in connection with reinvestment of distributions 561,915 852,863 Total increase (decrease) in net assets NET ASSETS Beginning of period 423,920,805 437,394,069 End of period (including distributions in excess of net investment income of $1,008,152 and $1,108,566, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning of period Shares issued in connection with dividend reinvestment plan 74,628 117,899 Common shares outstanding at end of period Remarketed preferred shares outstanding at beginning and end of period * Unaudited The accompanying notes are an integral part of these financial statements. 36 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 4/30/12 10/31/11 10/31/10 10/31/09 10/31/08 10/31/07 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .24 .51 .52 .50 .56 .55 Net realized and unrealized gain (loss) on investments .48 (.23) .46 .92 (1.84) (.34) Total from investment operations Distributions to preferred shareholders: From net investment income — e — e (.01) (.02) (.12) (.15) Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.24) (.53) (.52) (.46) (.42) (.41) Total distributions Increase from shares repurchased — — — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b 6.47 * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares) (in thousands) Ratio of expenses to average net assets (excluding interest expense) (%) c,d .44 * 1.02 .92 .98 1.24 1.21 Ratio of expenses to average net assets ( including interest expense) (%) c,d .45 f 1.03 f .94 f 1.03 f 1.28 f 1.21 Ratio of net investment income to average net assets (%) c 3.15 * 7.04 7.03 7.66 5.87 4.79 Portfolio turnover (%) 12 * 17 17 25 41 15 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. d Includes amounts paid through expense offset arrangements (Note 2). e Amount represents less than $0.01 per share. f Includes interest and fee expense associated with borrowings which amounted to 0.01%, 0.01%, 0.02%, 0.05% and 0.04% of the average net assets for the periods ended April 30, 2012, October 31, 2011, October 31, 2010, October 31, 2009 and October 31, 2008, respectively (Note 1). The accompanying notes are an integral part of these financial statements. 37 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from November 1, 2011 through April 30, 2012. Putnam Managed Municipal Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The investment objective of the fund is to seek a high level of current income exempt from federal income tax. The fund intends to achieve its objective by investing in a diversified portfolio of tax-exempt municipal securities which Putnam Management believes does not involve undue risk to income or principal. Up to 60% of the funds assets may consist of high-yield tax-exempt municipal securities that are below investment grade and involve special risk considerations. The fund also uses leverage by issuing preferred shares in an effort to increase the income to the common shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trusts assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds 38 to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $23,054,368 were held by the TOB trust and served as collateral for $10,035,894 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $6,923 for these investments based on an average interest rate of 0.16%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a capital loss carryover of $49,196,288 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $12,656,387 $— $12,656,387 October 31, 2012 574, 057 — 574,057 October 31, 2013 3,275,525 — 3,275,525 October 31, 2014 954,441 — 954,441 October 31, 2015 11,265,981 — 11,265,981 October 31, 2016 12,490,924 — 12,490,924 October 31, 2017 3,146,619 — 3,146,619 October 31, 2018 4,832,354 — 4,832,354 October 31, 2019 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $542,615,280, resulting in gross unrealized appreciation and depreciation of $45,875,005 and $12,599,255, respectively, or net unrealized appreciation of $33,275,750. Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares Series A is generally a 28 day period. The applicable dividend rate for the remarketed preferred shares Series A on April 30, 2012 was 0.154%. Each dividend period for the remarketed preferred shares Series C is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares Series C on October 31, 2011 was 0.154%. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the “maximum dividend rate,” pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, equals 110% of the 60-day “AA” composite commercial paper rate. 39 The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares, plus any accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.55% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million of average net assets, 0.50% of the next $500 million of average net assets, 0.45% of the next $5 billion of average net assets, 0.425% of the next $5 billion of average net assets, 0.405% of the next $5 billion of average net assets, 0.39% of the next $5 billion of average net assets, and 0.38% of any excess thereafter. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management fee rate under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $537 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $341, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 40 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $68,663,292 and $64,408,288, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Preferred shares The Series A (245) and Series C (1,980) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $100,000 per Series A share and at $50,000 per Series C Remarketed Preferred share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the funds bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At period end, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2011, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. At the close of the reporting period, Putnam Investments, LLC owned approximately 574 shares of the fund (0.0010% of the funds shares outstanding), valued at $4,441 based on net asset value. 41 Note 6: Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Total Equity contracts $(154,422) $(154,422) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Total Equity contracts $154,363 $154,363 Total * For the reporting period, the transaction volume for warrants was minimal. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 42 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 43 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer and Michael Higgins Custodian Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Trustees Vice President, Jameson A. Baxter, Chair Assistant Treasurer and Susan G. Malloy Ravi Akhoury Principal Accounting Officer Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert R. Leveille Robert J. Darretta Vice President and John A. Hill Chief Compliance Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant’s identified portfolio managers included in the registrant’s report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** November 1 – November 30, 2011	— — — 5,747,266 December 1 – December 31, 2011	— — — 5,747,266 January 1 – January 31, 2012	— — — 5,747,266 February 1 – February 28, 2012	— — — 5,747,266 March 1 – March 31, 2012	— — — 5,747,266 April 1 – April 30, 2012	— — — 5,747,266 *In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund’s outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on five occasions, to permit the repurchase of an additional 10% of the fund’s outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008 ,October 8, 2009,.October 8, 2010 and October 8, 2011. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 5,728,836 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allows repurchases up to a total of 5,728,836 shares of the fund. The October 8, 2010 - October 7, 2011 program, which was announced in September 2010, allows repurchases up to a total of 5,735,496 shares of the fund. The October 8, 2011 - October 7, 2012 program, which was announced in September 2011, allows repurchases up to a total of 5,747,266 shares of the fund. **
